            Case 1:15-cv-08410-ER Document 97 Filed 08/25/20 Page 1 of 1



 JASINSKI                                      A PROFESSIONAL CORPORATION | COUNSELORS-AT-LAW

                                                                                     www.jplawfirm.com

                                                 August 25, 2020
                                        Defendants' request to extend the time to respond to Plaintiffs'
Via Electronic Filing                   letter, Doc. 91, until September 11, 2020 is granted.
Honorable Edgardo Ramos, U.S.D.J.
United States District Court      It is SO ORDERED.
Southern District of New York
United States Courthouse
40 Foley Square Courtroom 619                                                 8/25/2020
New York, NY 10007

        Re:      Zambrano, et al. v. Strategic Delivery Solutions, LLC, et al.
                 Case No. 15-cv-08410-ER

Dear Judge Ramos:

       We represent Defendants Strategic Delivery Solutions, LLC, David Kronick, Andrew Kronick
and Mike Ruccio (“Defendants”) in the above matter. We write to respectfully request a two-week
adjournment of the August 28, 2020 deadline to respond to the arguments of Plaintiffs Alulema and
Tacoaman raised in their letter of August 24, 2020. Plaintiffs’ Counsel, Hugh Baran, Esq., kindly
consents to this request.

        This is Defendants’ first request for an adjournment of this date.

        There are several reasons for our request. First, due to the disruption caused by the
COVID-19 pandemic, our office has been working remotely since March 23, 2020, with limited
access to our files. Second, I recently completed an extended course of chemotherapy after having
been diagnosed with cancer. As a result of these treatments, my immune system has been
compromised requiring me to reschedule and in some cases redistribute my workload.

        The Court’s time and attention to this matter are very much appreciated.

                                                Respectfully,

                                                JASINSKI, P.C.

                                                /s/ Peter P. Perla
                                                PETER P. PERLA

PPP/msg
cc:   All Counsel of Record (via E-File)




 60 Park Place, 8th Floor                                            707 White Horse Pike, Suite A1
 Newark, NJ 07102                                                    Absecon, NJ 08201
 ph 973-824-9700 | fax 973-824-6061                                  ph 609-677-9800 | fax 609-677-9811
